In an action to recover *1011damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Winslow, J.), dated June 10, 2006, as granted that branch of the defendants’ motion which was to amend and correct a judgment of the same court dated January 24, 2006, to provide for the accrual of prejudgment interest from the date of the verdict on the issue of damages rather than from April 13, 2005, the date of an order of the same court granting the plaintiffs’ motion for summary judgment on the issue of liability.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of our determination of the separate appeal by the defendants from the judgment dated January 24, 2006, (see Mitchell v Brown, 43 AD3d 1009 [2007] [decided herewith]), this appeal has been rendered academic and therefore must be dismissed. Spolzino, J.P, Skelos, Lifson and Balkin, JJ., concur.